 

Exhibit 10.22(b)

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

AMENDED AND RESTATED PROMISSORY NOTE

 

Original Issuance Date: October 12, 2017

 

Amendment and Restatement Effective Date: October 23, 2017

 

FOR VALUE RECEIVED, the undersigned, MARRONE BIO INNOVATIONS, INC., a Delaware
corporation (the “Issuer”), hereby promises to pay to DWIGHT W. ANDERSON (the
“Lender”), on the Maturity Date, the principal sum of SIX MILLION UNITED STATES
DOLLARS ($6,000,000) or so much thereof as shall have been advanced by the
Lender to the Issuer as principal of the Loans under this Promissory Note (as
hereafter amended, restated, replaced, supplemented or otherwise modified, this
“Amended and Restated Note”) and shall remain outstanding. This Amended and
Restated Note evidences, among other things, the obligation of the Issuer to
repay the Loans made hereunder from time to time by the Lender to the Issuer.
Capitalized terms used hereinafter and not otherwise defined have the meanings
set forth in Section VI.

 

I. THE LOAN.

 

1. Subject to the terms and conditions set forth in this Amended and Restated
Note, the Lender shall make loans in an aggregate principal amount not exceeding
Six Million United States Dollars ($6,000,000) in the following order
(collectively, the “Loans”, and each, a “Loan”): (a) on October 12, 2017, One
Million United States Dollars ($1,000,000), which amount the parties hereto
acknowledge and agreed were advanced as of such date by the Lender to the
Issuer, (b) on the date hereof, One Million United States Dollars ($1,000,000),
(c) at the election of the Lender it its sole discretion, on November 3, 2017,
Two Million United States Dollars ($2,000,000) and (d) at the election of the
Lender in its sole discretion, on December 3, 2017, Two Million United States
Dollars ($2,000,000).

 

II. INTEREST.

 

1. The principal amount outstanding under the Loans advanced under this Amended
and Restated Note will bear interest as follows:

 

(a) commencing on, and including from the date of the issuance of such Loan
through December 31, 2017 (or such later date as the Lender may decide in its
reasonable discretion and as notified to the Issuer), at a fixed per annum rate
equal to 1% per annum, which interest shall accrue on the outstanding principal
amount of such Loans and be payable in arrears on the Maturity Date unless
converted into shares of Issuer’s common stock (“Common Stock”), in either case
in the manner specified in Section V; and

 

 1 

 

 

(b) thereafter, at a fixed per annum rate equal to 10% per annum, which interest
shall accrue on the outstanding principal amount of such Loans and be payable in
arrears on the Maturity Date unless converted into shares Common Stock, in
either case in the manner specified in Section V.

 

2. Interest on the Loans advanced under this Amended and Restated Note shall be
computed on the basis of the actual number of days elapsed over a year of 360
days. In computing such interest, the date the Loans hereunder is issued shall
be included and the date of payment thereof shall be excluded.

 

III. MATURITY DATE.

 

The unpaid principal amount of the Loans outstanding under this Amended and
Restated Note plus all accrued and unpaid interest thereon and all other amounts
owed hereunder with respect thereto will be paid in full in cash on the third
anniversary of the date hereof (the “Maturity Date”), in accordance with the
terms of this Amended and Restated Note.

 

IV. CONDITIONS.

 

1. This Amended and Restated Note shall become effective on the first date on
which each of the Issuer and the Lender shall have executed and delivered to the
other party a counterpart of this Amended and Restated Note.

 

2. The Lender shall not be obligated to make any Loans until each of the
following conditions shall have been satisfied or waived, in each case in the
reasonable discretion of the Lender:

 

(a) Both before and immediately after giving effect to the making of each Loan
by the Lender, the following statements shall be true and correct:

 

(1) the representations and warranties of the Issuer set forth in this Amended
and Restated Note shall be true and correct in all material respects (other than
such representations and warranties which by their terms are already qualified
by materiality, in which case, such representations and warranties shall be true
and correct in all respects) with the same effect as if made on the date of
issuance of a loan request (except to the extent such representations and
warranties by their explicit terms relate to a specific earlier date, in which
case such representations and warranties shall be so true and correct as of such
earlier date); and

 

(2) no Event of Default shall have then occurred and be continuing or would
result immediately after giving effect to the making of such Loan by the Lender.

 

 2 

 

 

V. PAYMENTS.

 

1. Manner and Time of Payment. Except for any payment in the form of Common
Stock, all payments by the Issuer under this Amended and Restated Note and the
other Amended and Restated Note Documents of principal, interest and all other
amounts owed hereunder shall be made in same day funds and delivered to the
Lender not later than 4:00 p.m. (New York time) on the date such payment is due,
with such payment to be made by wire transfer of immediately available funds to
the account designated by the Lender to the Issuer in writing at least five (5)
Business Days before the applicable payment date; provided that funds received
by the Lender after 4:00 p.m. (New York time) shall be deemed to have been paid
by the Issuer on the next succeeding Business Day. Whenever any payment to be
made hereunder shall be stated to be due on a day which is not a Business Day,
the payment shall be made on the next succeeding Business Day and such
additional period shall be included in the computation of the payment of
interest hereunder.

 

2. Usury. Under no circumstances will the rate of interest chargeable under this
Amended and Restated Note be in excess of the maximum amount permitted by
applicable New York law. If excess interest is charged and paid in error, then
the excess amount will be promptly refunded.

 

3. Optional Prepayments. The Issuer may at any time and from time to time prepay
the Loans, in whole or in part, together with accrued interest to such date on
the amount prepaid, without premium or penalty, upon notice delivered to the
Lender, provided that that such notice may be contingent on the occurrence of a
refinancing or the consummation of a sale, transfer, lease or other disposition
of assets and may be revoked or the termination date deferred if the refinancing
or sale, transfer, lease or other disposition of assets does not occur.

 

4. Optional Conversion. Any or all of the principal or accrued interest under
this Amended and Restated Note may be converted into shares of Common Stock (the
“Common Conversion Shares”), at a rate of one (1) share of Common Stock per
$1.00 of converting principal or interest, rounded down to the nearest share
with any fractional amounts cancelled, at the election of the Lender by delivery
of written notice thereof to the Company. The Issuer shall issue Conversion
Shares as of the date of receipt of the foregoing notice, and cause to such
Conversion Shares promptly to be registered with the Issuer’s transfer agent
(the “Transfer Agent”) as a book entry position for the number of such
Conversion Shares, in the name of the Lender.

 

5. Conversion on Financing. If the Issuer consummates a Qualified Financing
prior to the occurrence of the Maturity Date, the aggregate outstanding
principal balance of this Amended and Restated Note and all accrued and unpaid
interest thereon may, at the election of the Lender by delivery of written
notice thereof to the Company, effective as of the date the Company receives the
foregoing notice (the “Conversion Date”), convert in whole without any further
action by the Issuer or the Lender, and without the payment of additional
consideration by the Lender and in lieu of any cash repayment obligation by the
Issuer, into that number of the Financing Securities issued and sold in such
Qualified Financing determined by dividing (a) the aggregate outstanding
principal balance of this Amended and Restated Note as of such Conversion Date,
together with all accrued and unpaid interest thereon through the Conversion
Date, by (b) the Conversion Price. Any conversion notice delivered pursuant to
this Section V.5 must be received by the Company within five (5) Business Days
of the Company providing notice to the Lender of the Qualified Financing. In
connection with any conversion of this Amended and Restated Note pursuant to
this Section V.5, the Lender will become a party to any purchase agreement,
investor rights agreement, voting agreement and any other similar agreement
entered into by the other investors in the Qualified Financing.

 

 3 

 

 

6. Limitations. Notwithstanding the foregoing Sections V.4 and V.5, unless the
Issuer has received approval from stockholders or waiver of applicable
limitations under the rules of The Nasdaq Capital Market, the Issuer shall not
effect any issuance of Conversion Shares, and the Lender shall not have the
right to receive any Common Conversion Shares or Financing Securities under this
Amended and Restated Note, (a) until the listing of the Common Conversion Shares
or Financing Securities, as applicable, with The Nasdaq Capital Market, which
the Issuer undertakes to complete as soon as practicable, and (b) to the extent
that (i) after giving effect to such issuance, the Lender (together with the
Lender’s affiliates, and any other person acting as a group together with the
Lender or any of the Lender’s affiliates) would beneficially own any Common
Stock in excess of 19.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to such issuance or (ii) such
issuance would cause the Issuer to have issued a number of shares of Common
Stock or securities convertible or exercisable for shares of Common Stock in
excess of 19.9% of the number of outstanding shares of Common Stock on the date
of this Amended and Restated Note. Any amounts not issuable to the Lender in
Securities as a result of this paragraph shall be payable in cash in accordance
with Section V.1.

 

VI. DEFINITIONS.

 

For all purposes of this Amended and Restated Note, the following terms shall
have the respective meanings set forth below:

 

1. “Business Day” means a day on which commercial banks are not required or
authorized by law to close in New York, New York.

 

2. “Conversion Price” shall mean the purchase price per share or unit paid by
the purchasers of the Financing Securities issued and sold in the Qualified
Financing.

 

3. “Equity Financing” shall mean any issuance and sale for cash of Common Stock,
or any stock or equity security convertible into or exchangeable for Common
Stock and any warrant or option to acquire Common Stock or any such convertible
or exchangeable security (“Common Stock Equivalents”), by the Issuer occurring
after the date hereof.

 

4. “Financing Securities” shall mean the identical class or series of Common
Stock or Common Stock Equivalents of the Issuer issued and sold in a Qualified
Financing.

 

5. “Material Adverse Effect” means a material adverse change in, or material
adverse effect upon, the operations, business or financial condition of the
Issuer.

 



 4 

 



 

6. “Material Indebtedness” of the Issuer at any date means indebtedness the
outstanding principal amount of which exceeds in the aggregate $5,000,000.

 

7. “Amended and Restated Note Documents” means, collectively, (a) this Amended
and Restated Note and (b) each other related agreement, certificate, document,
or instrument executed and delivered by the Issuer in connection with the
foregoing, as each such other related agreement, document or instrument may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with its terms.

 

8. “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and government authorities.

 



9. “Qualified Financing” shall mean the first Equity Financing (or substantially
concurrent Equity Financings), primarily for equity financing purposes,
occurring after the date hereof which results in immediately available gross
proceeds to the Issuer, excluding proceeds from this Amended and Restated Note
and any other indebtedness of the Issuer that converts into equity in such
financing, of at least $10 million; provided, that, in order for any such Equity
Financing to constitute a “Qualified Financing,” at least 50% of the amount
invested in such Equity Financing must be made by Persons who are not an
affiliate of the Issuer.

 

10. “Securities” shall mean this Amended and Restated Note and any Common
Conversion Shares or Financing Securities issued pursuant to this Amended and
Restated Note.

 

VII. REPRESENTATIONS AND WARRANTIES OF ISSUER.

 

1. Organization and Qualification. The Issuer (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority to own its property and to
transact the business in which it is engaged and proposes to engage, and (c) is
duly qualified and in good standing in each jurisdiction where the ownership,
leasing or operation of property or the conduct of its business requires such
qualification, in each case except where the failure to do so would have a
Material Adverse Effect.

 

2. Authority and Enforceability; No Conflict. The Issuer has the organizational
power and authority, and the legal right to issue this Amended and Restated Note
and to perform all of its obligations hereunder. The issuance of this Amended
and Restated Note by the Issuer has been duly authorized by all necessary action
on the part of the Issuer, and constitutes a valid and binding obligation of the
Issuer enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law). This Amended and Restated Note and the
other Amended and Restated Note Documents do not, nor does the performance or
observance by the Issuer, if any, of any of the matters and things herein or
therein provided for, contravene or constitute a default under (a) any provision
of law or any judgment, injunction, order or decree binding upon the Issuer, if
any, (b) any provision of the organizational documents of the Issuer, or (c) any
material covenant, indenture or agreement of or affecting the Issuer or any of
its property, in each case except where such contravention or default,
individually or in the aggregate, could not be reasonably be expected to have a
Material Adverse Effect.

 

 5 

 

 

3. Approvals. No authorization, consent, license or exemption from, or filing or
registration with, any governmental authority, nor any approval or consent of
any other Person, is or will be necessary to the valid execution, delivery or
performance by the Issuer of this Amended and Restated Note, except (a) those
obtained or made on or prior to the date hereof, (b) such filings as may be
required to be made with the United States Securities and Exchange Commission
(the “Commission”) and any state or foreign blue sky or securities regulatory
authority after the issuance of this Amended and Restated Note by the Issuer,
(c) such filings the absence of which could not reasonably be expected to have a
Material Adverse Effect, and (d) listing of the Common Conversion Shares and
Financing Securities with The Nasdaq Capital Market.

 

4. Valid Issuance of Securities. The Conversion Shares issuable pursuant to this
Amended and Restated Note, when issued, sold and delivered in accordance with
the terms of this Amended and Restated Note, will be duly and validly issued,
fully paid, and nonassessable.

 

5. Reports. The Issuer has filed all reports, schedules, forms, statements and
other documents required to be filed by it under the Securities Exchange Act of
1934, as amended, including pursuant to Section 13(a) or 15(d) thereof,
including Notifications of Late Filing on Form 12b-25, for the year preceding
the date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis. As of their respective filing
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Issuer included in the Issuer’s SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP, as applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the Amended and Restated Note s thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Issuer and its consolidated
Subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial year-end audit adjustments.

 

6. Indebtedness for Borrowed Money. Schedule I hereto sets forth all of the
indebtedness for borrowed money of the Issuer owing to third parties as of the
date hereof.

 

 6 

 

 

VIII. REPRESENTATIONS AND WARRANTIES OF LENDER.

 

1. Purchase Entirely for Own Account. This Amended and Restated Note is issued
to the Lender in reliance upon the Lender’s representation to the Issuer, which
by the Lender’s execution of this Amended and Restated Note, the Lender hereby
confirms, that the Amended and Restated Note has been acquired for investment
for the Lender’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Lender has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Amended and Restated Note, the Lender
further represents that the Lender does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Securities. The Lender has not been formed for the specific purpose of acquiring
the Securities.

 

2. Disclosure of Information. The Lender has had an opportunity to discuss the
Issuer’s business, management, financial affairs and the terms and conditions of
the offering of the Amended and Restated Note with the Lender’s management and
has had an opportunity to review the Issuer’s facilities.

 

3. Restricted Securities. The Lender understands that the Securities have not
been, and may not be, registered under the Securities Act of 1933, as amended
(the “Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Lender’s
representations as expressed herein. The Lender understands that the Amended and
Restated Note is, and the Conversion Shares will be, “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, the Lender must hold the Securities indefinitely unless they are
registered with the Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Lender further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Securities, and on requirements relating to the Issuer which are outside
of the Lender’s control, and which the Issuer is under no obligation and may not
be able to satisfy. The Lender understands that the Securities may bear the
legend set forth above this Amended and Restated Note or any other legend
required by the securities laws of any state to the extent such laws are
applicable to the Securities represented by the certificate so legended.

 

4. Accredited Investor. The Lender is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

 

IX. EVENTS OF DEFAULT; REMEDIES.

 

If any of the following conditions or events (each, an “Event of Default”) shall
occur:

 

1. Failure by the Issuer to pay any principal of or interest on the Loans, or
any other amount due under this Amended and Restated Note or the Amended and
Restated Note Documents, in each case five (5) Business Days after the date on
which such payment is due, whether at stated maturity, by acceleration or
otherwise; or

 

 7 

 

 

2. Any representation, warranty, certification or other statement made by the
Issuer in any Amended and Restated Note Document or in any statement or
certificate at any time given by the Issuer in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect on the date as of which made; or

 

3. The Issuer shall default in the performance of or compliance with any term
contained in this Amended and Restated Note or any of the other Amended and
Restated Note Documents, and such failure continues for thirty (30) Business
Days after the date on which the Lender gives written notice thereof to the
Issuer; or

 

4. The commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, receivership or liquidation
or similar proceeding of any jurisdiction relating to the Issuer;

 

5. The Issuer shall incur Indebtedness for borrowed money owing to third parties
in an aggregate principal amount outstanding at any time exceeding $1,000,000,
except such indebtedness set forth on Schedule I hereto and any incurrences,
advances or borrowings contemplated thereby.

 

6. The Issuer (a) defaults in making any payment of any principal of any
Material Indebtedness on the scheduled or original due date with respect
thereto; (b) defaults in making any payment of any interest on any such Material
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (c) defaults in the
observance or performance of any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Material Indebtedness (or
a trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Material Indebtedness to become due prior to
its stated maturity or to become subject to a mandatory prepayment, repurchase,
redemption or offer to purchase by the obligor thereunder or to become payable;
or

 

7. At any time after the execution and delivery thereof, (a) any Amended and
Restated Note Document shall cease to be in full force and effect or shall be
declared null and void or (b) the Issuer takes any action for the purpose of
terminating, repudiating or rescinding any Amended and Restated Note Document
executed by it or any of its obligations thereunder:

 

THEN, (A) upon the occurrence and during the continuation of any Event of
Default described in clause (4) above, the unpaid principal amount of and
accrued interest on the Loans and all other obligations hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Issuer, and any commitment or obligation of the Lender to make the
Loans or extend additional credit to the Issuer hereunder shall thereupon
terminate; and (B) upon the occurrence and during the continuation of any other
Event of Default, the Lender may, by written notice (which may be delivered by
facsimile or overnight courier) to the Issuer, declare (i) this Amended and
Restated Note and any commitment or obligation of the Lender to make the Loans
or extend additional credit to the Issuer hereunder to be terminated, and/or
(ii) all or any portion of (1) the unpaid principal amount of and accrued
interest on the Loans and (2) all other obligations of the Issuer under this
Amended and Restated Note to be immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Issuer.

 

 8 

 

 

X. MISCELLANEOUS.

 

1. No delay or omission on the part of the Lender in exercising any right
hereunder shall operate as a waiver of such right or of any other rights of the
Lender, nor shall any delay, omission or waiver on any one occasion be deemed a
bar or waiver of the same or any other right on any further occasion.

 

2. Except as otherwise expressly provided in this Amended and Restated Note, all
notices and other communications made or required to be given pursuant to this
Amended and Restated Note or the other Amended and Restated Note Documents shall
be in writing and shall be delivered by hand, mailed by United States registered
or certified first class mail, postage prepaid, sent by overnight courier, or
sent by electronic mail, telecopy, facsimile or telex (with confirmation of
receipt thereof), addressed to such party at the notice address beneath its
signature hereto or at such other address for notice as such party shall last
have furnished in writing to the Person giving the notice.

 

3. This Amended and Restated Note, together with the Amended and Restated Note
Documents, constitutes the entire agreement of the parties with respect to the
subject matter hereof and is intended to supersede all prior negotiations,
understandings and agreements with respect thereto.

 

4. In the event that any provision of this Amended and Restated Note is held to
be invalid, prohibited or unenforceable in any jurisdiction for any reason,
unless such provision is narrowed by judicial construction, this Amended and
Restated Note shall, as to such jurisdiction, be construed as if such invalid,
prohibited or unenforceable provision had been more narrowly drawn so as not to
be invalid, prohibited or unenforceable. If, notwithstanding the foregoing, any
provision of this Amended and Restated Note is held to be invalid, prohibited or
unenforceable in any jurisdiction, such provision, as to such jurisdiction,
shall be ineffective to the extent of such invalidity, prohibition or
unenforceability without invalidating the remaining portion of such provision or
the other provisions of this Amended and Restated Note and without affecting the
validity or enforceability of such provision or the other provisions of this
Amended and Restated Note in any other jurisdiction.

 

5. This Amended and Restated Note shall be binding upon and inure to the benefit
of and be enforceable by the respective successors and assigns of the Lender and
the Issuer, provided that neither party may assign or transfer any of its
obligations hereunder without the prior written consent of the other party.

 

 9 

 

 

6. The obligation described in this Amended and Restated Note is registered as
to both principal and any stated interest with the Issuer (or its agent) and
transfer of the obligation may be effected only by surrender of this Amended and
Restated Note, and either the reissuance by the Issuer of this Amended and
Restated Note to the new holder or the issuance by the Issuer of a new
instrument to the new holder, such that interest payable under the obligation
qualifies as portfolio interest within the meaning of Section 871(h) of the
Internal Revenue Code of 1986, as amended. The Lender shall provide the Issuer
with a properly completed Form W-8BEN (or successor form) prior to the receipt
of any interest under this Amended and Restated Note and upon the Issuer’s
reasonable request.

 

7. Neither this Amended and Restated Note nor any provision hereof may be
amended, supplemented, waived or otherwise modified except pursuant to an
agreement or agreements in writing entered into by the Issuer and the Lender. No
waiver of any provision of this Amended and Restated Note or consent to any
departure by the Issuer herefrom shall in any event be effective unless the same
shall be permitted by the preceding sentence, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

8. The Issuer and every endorser and guarantor of this Amended and Restated Note
or the obligation represented hereby waive presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Amended and Restated Note, and
assent to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of collateral and to the
addition or release of any other party or person primarily or secondarily
liable. The Issuer acknowledges it has been advised by counsel of its choice
with respect to the effect of the foregoing waivers and this Amended and
Restated Note, the other Amended and Restated Note Documents and the
transactions evidenced by this Amended and Restated Note and the other Amended
and Restated Note Documents.

 

9. This Amended and Restated Note may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same Amended and Restated
Note. In the event that any signature is delivered by facsimile transmission,
such signature shall create a valid binding obligation of the party executing
(or on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile signature were the original thereof.

 

10. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING TO THIS AMENDED AND RESTATED NOTE OR ANY AMENDED AND RESTATED NOTE
DOCUMENT, OR ANY OBLIGATIONS HEREUNDER OR THEREUNDER, SHALL BE BROUGHT
EXCLUSIVELY IN THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY OR THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK.
BY EXECUTING AND DELIVERING THIS AMENDED AND RESTATED NOTE, EACH PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH THE TERMS OF THIS AMENDED AND RESTATED NOTE; (IV) AGREES
THAT, SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (V)
AGREES THAT THE PROVISIONS OF THIS PARAGRAPH RELATING TO JURISDICTION AND VENUE
SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

 10 

 

 

11. EACH OF THE PARTIES TO THIS AMENDED AND RESTATED NOTE HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS AMENDED AND RESTATED NOTE OR ANY OF THE AMENDED AND
RESTATED NOTE DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED. The scope of this waiver is intended to be all-encompassing
of any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. Each party
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship that each has already relied on this waiver in entering
into this Amended and Restated Note, and that each will continue to rely on this
waiver in their related future dealings. Each party hereto further warrants and
represents that it has reviewed this waiver with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS PARAGRAPH AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AMENDED AND RESTATED NOTE OR ANY OF THE
AMENDED AND RESTATED NOTE DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. In the event of litigation, this Amended
and Restated Note may be filed as a written consent to a trial by the court.

 

12. THIS AMENDED AND RESTATED NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

13. This Amended and Restated Note is given in replacement of that certain
Promissory Note, dated as of October 12, 2017, in the amount of $1,000,000 (the
“Prior Note”) issued by the Issuer to the Lender. This Amended and Restated Note
is not intended to be, and shall not be construed to be, a novation of any of
the obligations owing under or in connection with the Prior Note, and any Loans
outstanding under the Prior Note will be deemed Loans in accordance with the
Agreement and this Amended and Restated Note.

 

*       *       *       *       *

 



 11 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Note to be duly executed and duly delivered by its duly authorized officer as of
the day and year first above written.

 

  MARRONE BIO INNOVATIONS, INC.,   as Issuer         By: /s/ James B.
Boyd                           Name: James B. Boyd   Title: President and CFO  
    Notice Address:   1540 Drew Avenue   Davis, CA 95618       Email:
jboyd@marronebio.com



 

SIGNATURE PAGE TO PROMISSORY NOTE

 

  

 

 

Accepted and agreed:         DWIGHT W. ANDERSON,   as Lender         By: /s/
Dwight W. Anderson  

 

Notice Address: 437 Madison Avenue, 28th Floor     New York, NY 10022  

 

Address:   Email: dwighta@ospraie.com  

 

SIGNATURE PAGE TO PROMISSORY NOTE



 

  

 

 

Schedule I

 

Indebtedness for Borrowed Money

 



1. Indebtedness in connection with that certain Purchase Agreement, dated as of
August 20, 2015(as amended, restated, supplemented or otherwise modified from
time to time) with Ivy Science & Technology Fund, Waddell & Reed Advisors
Science & Technology Fund and Ivy VIP Science and Technology (the “Investors”),
pursuant to which the Issuer sold to such Investors senior secured promissory
notes in the aggregate principal amount of $40,000,000.

 

2. Indebtedness in connection with that certain Loan Agreement dated as of
October 2, 2012 (as amended, restated, supplemented or otherwise modified from
time to time), with certain lenders from time to time and Gordon Snyder, an
individual, as administrative agent for the Lenders, pursuant to which such
lenders agreed to purchase senior secured promissory notes in an aggregate
principal amount of up to $12,500,000.

 

3. Indebtedness in connection with that certain Business Loan Agreement, dated
as of June 13, 2014 (as amended, restated, supplemented or otherwise modified
from time to time), with Marrone Michigan Manufacturing, LLC and Five Star Bank,
pursuant to which Five Star Bank advanced loans in the aggregate principal
amount of $10,000,000.

 

4. Indebtedness in connection with that certain Invoice Purchase Agreement,
dated as of March 20, 2017 (as amended, restated, supplemented or otherwise
modified from time to time), with LSQ Funding Group, L.C., pursuant to which LSQ
may elect to purchase up to $7,000,000 of eligible customer invoices from the
Issuer.

 

SCHEDULE I TO PROMISSORY NOTE

 

  

 

 

